DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2019 is being
considered by the examiner.
Status of Claims
This office action is in response to “Claims filed on 6/20/2022”. Applicant’s 	amendments of claims 1-4, 7 and cancellation of claims 5 and 6; with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1-4, 7-19 are pending wherein claims 1 and 9 are independent.

Allowable Subject Matter
Claims 1-4, 7-19 are allowed.
The following is an examiner's statement of reasons for allowance: 
With respect to claim 1, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “wherein a lower surface of the pixel defining layer facing the base substrate directly contacts upper surfaces of the adjacent first electrodes of the plurality of first electrodes facing away the base substrate, such that the base substrate, the pixel defining layer and the adjacent first electrodes of the plurality of first electrodes form the gap.” as recited in claim 1 in combination with the remaining features.
Dependent claims 2-4, 7-8 are allowed based on virtue of their dependencies.
The most relevant prior art references, Shinya, Kimihiro (WO2018034040) and Yamazaki, Shunpei (US 2012/0161167 A1) substantially teach the limitations of the claim 1, with the exception of the limitations described in the preceding paragraph. Shinya in Fig 1 and Yamazaki in Fig 2A do not disclose that the gap is formed with the base substrate, the pixel defining layer and the adjacent first electrodes of the plurality of first electrodes. Both the references do not have the gap formed by the base substrate. 
With respect to claim 9, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “laminating the base substrate and the sacrificial substrate to adhere the plastic material layer to the plurality of first electrodes, such that the first electrode layer is located between the base substrate and the plastic material layer; removing the sacrificial substrate; and patterning the plastic material layer to obtain a plurality of plastic units, such that at least a portion of each first electrode of the plurality of first electrodes are exposed and the gaps are not exposed, wherein orthographic projections of the plurality of plastic units on the base substrate cover orthographic projections of the gaps on the base substrate.” as recited in claim 9 in combination with the remaining features.
Dependent claims 10-19 are allowed based on virtue of their dependencies.
The most relevant prior art references, (US 2010/0090595 A1 to Nomura et al. in Figs 4A-8 substantially teaches the limitations of the claim 9, with the exception of the limitations described in the preceding paragraph. Nomura does not disclose that the first electrode layer is located between the base substrate and the plastic material layer; removing the sacrificial substrate; and patterning the plastic material layer to obtain a plurality of plastic units, such that at least a portion of each first electrode of the plurality of first electrodes are exposed and the gaps are not exposed, wherein orthographic
projections of the plurality of plastic units on the base substrate cover orthographic
projections of the gaps on the base substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is suggested that Applicant refer to the PTO-892 form for additional relevant prior art that was found during the search process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811